Citation Nr: 0005402	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to travel pay for vocational rehabilitation 
training.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The veteran's participation in vocational rehabilitation 
training has been authorized, due to his service-connected 
disability.

2.  The veteran is attending a local facility for 
rehabilitation training and commuting daily.


CONCLUSION OF LAW

The criteria for authorization of travel pay for the veteran 
to report to a training facility, to return home where 
services are not available for 30 days (including summer 
vacation), and to return to the school from home only where 
he returned home on authorized travel pay are met.  
38 U.S.C.A. §§ 111, 5107 (West 1991); 38 C.F.R. §§ 21.370-
21.376 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to travel pay for 
his daily commuting expenses while attending classes for 
vocational rehabilitation training.

The pertinent statute provides that under regulations 
prescribed by the President pursuant to 38 U.S.C. § 111, the 
Secretary may pay the actual necessary expense of travel 
(including lodging and subsistence), or in lieu thereof an 
allowance based upon mileage traveled, of any person to or 
from a Department facility or other place in connection with 
vocation rehabilitation, counseling required by the Secretary 
pursuant to 38 U.S.C. Chapter 34 or 35, or for the purpose of 
examination, treatment or care.  In addition to the mileage 
allowance authorized, there may be allowed reimbursement for 
the actual cost of ferry fares, and bridge, road, and tunnel 
tolls.  38 U.S.C.A. § 111(a) (West 1991).

That statute also provides that in no event shall payment be 
made under 38 U.S.C. § 111 unless:  (A) the person claiming 
reimbursement has been determined, pursuant to regulations 
which the Secretary shall prescribe, to be unable to defray 
the expenses of such travel (except with respect to a person 
receiving benefits for or in connection with a service-
connected disability, a veteran receiving or eligible to 
receive a pension under 38 U.S.C. § 1521, or a person whose 
annual income, determined in accordance with 38 U.S.C. 
§ 1503, does not exceed the maximum annual rate of pension 
which would be payable to such person if such person were 
eligible for pension under 38 U.S.C. § 1521); (B) to 
reimburse for the cost of travel by privately owned vehicle 
in any amount in excess of the cost of such travel by public 
transportation unless public transportation is not reasonably 
accessible or would be medically inadvisable, or the cost of 
such travel is not greater than the cost of public 
transportation; and (C) in excess of the actual expense 
incurred by such person as certified in writing by such 
person.  38 U.S.C.A. § 111(g)(2) (West 1991).

The pertinent regulation regarding intraregional travel 
(travel within the jurisdiction of a single RO) provides that 
VA may authorize transportation expenses for intraregional 
travel to a veteran in a rehabilitation program or a program 
of employment service for purposes found in 38 C.F.R. 
§ 21.370(b).  When approved, authorization of travel is 
limited to the veteran's transportation, and does not include 
transportation for the veteran's dependent, or for moving 
personal effects.  38 C.F.R. § 21.370(a) (1999).

VA may authorize a veteran to travel at government expense 
within the regional territory of the VA field station of 
jurisdiction when:  (1) VA determines that the travel is 
necessary to the discharge of the government's obligation to 
the veteran; and (2) the veteran is instructed to travel for 
any of the following reasons:

(i) To report to the chosen school or 
training facility for the purpose of 
starting training;
(ii) To report to a prospective employer-
trainer for an interview prior to 
induction into training, when there is 
definite assurance in advance of 
approving the travel that, upon 
interview, the employer will start the 
veteran in training, if the employer 
finds the veteran acceptable, or 
(iii) To report to the chosen school for 
a personal interview prior to induction 
into training when:  (A) The school 
requires the interview as a condition of 
admission, (B) There is assurance before 
the travel is approved that the veteran's 
records (school, counseling, etc.) show 
he or she meets all basic requirements 
for induction under § 21.282; and (C) The 
veteran submits to the school a 
transcript of his or her high school 
credits and a transcript from any school 
he or she attended following high school;
(iv) To report to a rehabilitation 
facility or sheltered workshop; 
(v) To return to his or her home from the 
training or rehabilitation facility when: 
(A) Services are not available for a 
period of 30 days or more (including 
summer vacation periods), and (B) Travel 
from his or her home to the training or 
rehabilitation facility was at government 
expense;
(vi) To return to the training or 
rehabilitation facility from his or her 
home, when: (A) The purpose of the travel 
is to continue the rehabilitation 
program, and (B) Travel from the training 
or rehabilitation facility to the 
veteran's home was at government expense;
(vii) To return to the point from which 
he or she was transported at government 
expense, upon being placed in 
"discontinued" or "interrupted" status 
for any reason, except abandonment of 
training by the veteran without good 
reason; 
(viii) To report to a place of 
prearranged satisfactory employment upon 
completion of vocational rehabilitation 
for the purpose of beginning work; 
(ix) To return to his or her home from 
the place of training following 
rehabilitation to the point of 
employability, when suitable employment 
is not available; 
(x) To return from the place of training 
to the veteran's prior location, when VA 
could have approved travel to the place 
of training at government expense, but 
did not issue the necessary travel 
authorization; and 
(xi) To report to a place to take a 
scheduled examination required to 
practice the trade or profession for 
which the veteran has been trained.  This 
travel shall be limited to points within 
the state in which the veteran has 
pursued his or her training or, if the 
veteran returned to the state from which 
he or she was sent to pursue training, he 
or she may be sent at government expense 
to a place within that state to take the 
examination.  If there is more than one 
place within the state at which the 
veteran may take the examination, travel 
shall be limited to the nearest place.

38 C.F.R. § 21.370(b) (1999).

The Board notes that intraregional travel must be approved by 
the case manager.  38 C.F.R. § 21.370(c) (1999).

However, in this instance, the veteran has sought approval of 
his intraregional travel by VA and his case manager and such 
approval was denied.  Therefore, the subject of his appeal is 
that denial of approval of travel pay by his case manager.

The Board has examined the regulations and has determined 
that the veteran's travel to his training facility 
constitutes intraregional travel as that travel is conducted 
solely within the jurisdiction of the same RO.  Thus, travel 
pay may be authorized for the veteran's travel "to report to 
the chosen school or training facility for the purpose of 
starting training,"  "to return to his or her home from the 
training or rehabilitation facility when services are not 
available for a period of 30 days or more (including summer 
vacation periods), and travel from his or her home to the 
training or rehabilitation facility was at government 
expense,"  and "to return to the training or rehabilitation 
facility from his or her home, when the purpose of the travel 
is to continue the rehabilitation program, and travel from 
the training or rehabilitation facility to the veteran's home 
was at government expense." 

Therefore, the Board finds that travel pay may be authorized 
for the veteran's initial travel to report to his chosen 
school for the purpose of starting training.  Travel pay may 
also be authorized for the veteran's return from school to 
his home where services were not available for a period of 30 
days or more (including summer vacation periods).  
Additionally, travel pay may be authorized for the veteran's 
return from his home to the training facility to continue his 
rehabilitation program, where travel pay was authorized from 
the facility to his home.

In this case, the veteran is traveling daily to participate 
in training at a local facility.  He has claimed entitlement 
to travel pay for that daily commuting travel expense.  
However, the Board finds that because payment may only be 
made for return to the veteran's home where services are 
unavailable for 30 days and may only be made for return to 
the training facility where payment was made for return home, 
the regulations prohibit payment of daily commuting expenses.  
However, the regulations nonetheless seem to provide for 
payment to report to the facility, return home when courses 
are unavailable for 30 days, and to report to the facility 
again from home when payment was authorized for returning 
home.

The Board understands that this would most likely mean that 
travel pay would be authorized for the veteran's initial 
travel to the facility to report for training, for the 
veteran's returning to his home at the end of a term, and for 
his return to the facility at the beginning of the subsequent 
term.  That appears to be consistent with the intent of the 
regulation.  While the regulation appears to have envisioned 
a situation where the veteran is traveling to a residential 
training facility for a period of training and returning at 
the end of the period of training, a plain reading of the 
statute also authorizes travel pay for the equivalent travel 
periods for a veteran attending a local facility even though 
in the interim the veteran may have traveled from his home to 
his training facility many times, even daily.  The Board 
notes that a veteran at a residential training facility would 
also not be paid for returning to home for any break in 
classes of less than 30 days.

The veteran has argued that the pertinent statute provides 
entitlement to travel pay.  That statute provides in 
pertinent part that under regulations prescribed by the 
President pursuant to the provisions of this section, the 
Secretary may pay the actual necessary expense of travel 
(including lodging and subsistence), or in lieu thereof an 
allowance based upon mileage traveled, of any person to or 
from a Department facility or other place in connection with 
vocational rehabilitation.  In addition to the mileage 
allowance authorized, there may be allowed reimbursement for 
the actual cost of ferry fares, and bridge, road, and tunnel 
tolls.  38 U.S.C.A. § 111 (West 1991).

However, the Board notes that statute provides that VA may 
pay the expenses, pursuant to regulations enacted.  The 
enacting regulations promulgated pursuant to 38 U.S.C. § 111 
are found in 38 C.F.R. §§ 21.370-21.376 (1999).  Thus, while 
Congress granted a broad statutory authority, that authority 
was subject to the enacting regulations which were 
subsequently promulgated.

Those regulations provide in this instance for authorization 
of travel pay for the veteran to report to a training 
facility, to return home where services are not available for 
30 days (including summer vacation), and to return to the 
school from home only where he returned home on authorized 
travel pay.  However, those regulations do not explicitly or 
implicitly provide the authority for authorization of travel 
pay for daily commuting expenses.

Accordingly, the Board finds that the criteria for 
authorization of travel pay for the veteran to report to a 
training facility, to return home where services are not 
available for 30 days (including summer vacation), and to 
return to the school from home only where he returned home on 
authorized travel pay are met, and entitlement to 
authorization for travel pay is granted for the veteran to 
report to a training facility, to return home where services 
are not available for 30 days (including summer vacation), 
and to return to the school from home only where he returned 
home on authorized travel pay.  38 U.S.C.A. §§ 111, 5107 
(West 1991); 38 C.F.R. §§ 21.370-21.376 (1999).


ORDER

Entitlement to authorization for travel pay for the veteran 
to initially report to a training facility, to return home 
where services are not available for 30 days (including 
summer vacation), and to return to the school from home only 
where he returned home on authorized travel pay is allowed 
and to that limited extent the benefit sought on appeal is 
granted, otherwise the benefit sought (i.e. daily commuting 
expenses) is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 
  38 C.F.R. § 21.370(b)(2)(i) (1999).
  38 C.F.R. § 21.370(b)(2)(v) (1999).
  38 C.F.R. § 21.370(b)(2)(vi) (1999).

